Title: To Alexander Hamilton from James McHenry, 4 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 4th. June 1799—
          
          I have received the proceedings of a General Court Martial, held by your order, at Fort Jay, on Friday the 24th. day of May ulto.
          I now enclose copy of the proceedings, of what is termed a General Court Martial, held at West Point, the 20th. May ulto. by order of Captain George Ingersol commanding.
          The latter Proceedings, besides the want of authority in the Officer, who ordered it, exhibits the irregularity of a want of a Judge Advocate, the youngest officer appearing to have signed as a Recorder—This Court was not properly constituted, its proceedings are a nullity, and yet the sentences passed by it, have probably been executed in every instance, except that of the unfortunate King, who was killed in endeavouring to make his escape, from the gaurd.
          This is a new instance of extreme inattention in our Officers to the rules and articles of War, respecting the constitution of Military Courts, and with others, shews the absolute necessity, of awakening their attention, or some of them, may incur serious penalties, in Courts of Law.
          I am with respect your obedt servant
          
            James McHenry
          
          Major General Alexander Hamilton—
        